NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
PEI-HERNG HOR,
Plaintiff-Appellant,
AND
RULING MENG,
Plaintiff-Appellan.t,
V.
CHING-WU "PAUL” CHU, .
Defendan,t-Appellee.
2011-1540
Appeal from the United States District C0urt for the
Southern District of Texas in case no. 08-CV-3584, Judge
Keith P. Elli.son.
ON MOTION
ORDER
Upon consideration of Pei-Herng I-Ior’s unopposed mo-
tion for leave to file his corrected principal brief and

HOR V. CHU
2
corrected reply brief out of tin1e, with corrected briefs
attached,
CC.
S
IT ls OR1)ERED TH_AT:
The motion is granted
APR 1 8 2012
Date
Wi1liam P. Jensen, Esq.
Brent C. Perry, Esq.
Leste1' L. Hewitt, Esq.
FOR THE COURT
/s/ Jan Horbal}§
J an Horbaly
C1erk
Fl
us c0umoliEiii=EA1s son
TI~'=F'"F~¢#,c:nculT
APR `1 3 2012
JAN HDHBALY
C|.ET1'K